                                                    THE HONORABLE BRIAN D. LYNCH
 1                                                  CHAPTER 13
                                                    HEARING DATE: October 6, 2020
 2
                                                    HEARING TIME: 1:00 P.M.
 3                                                  LOCATION: Vancouver, Washington

 4

 5

 6

 7

 8

 9

10                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
11

12    In re:                                       Case No.: 20-41753-BDL
13    JAMES MERRITT CHAFFEE and                    OBJECTION TO CONFIRMATION WITH
      SANDRA DAWN CHAFFEE,                         STRICT COMPLIANCE
14

15
                                        Debtors.

16             COMES NOW, Michael G. Malaier, Chapter 13 Standing Trustee, and objects to
17
     confirmation as follows:
18
                                             BACKGROUND
19
               Debtors filed this Chapter 13 case on July 19, 2020. The applicable commitment period
20
     is sixty months. The case is currently in the second month and the Meeting of Creditors has been
21
     completed. The bar date for filing non-governmental claims is September 28, 2020. Scheduled
22
     unsecured claims total $80,856.01, and scheduled priority claims total $12,000.00. The Trustee
23
     estimates that under the proposed plan general unsecured creditors will receive approximately
24

25   $25,000.00.
                                                                                    Michael G. Malaier
                                                                            Chapter 13 Standing Trustee
     OBJECTION TO CONFIRMATION                                                   2122 Commerce Street
                                                   -1                              Tacoma, WA 98402
                                                                                        (253) 572-6600
 1
                                              OBJECTION
 2

 3      ☐ Plan is not feasible:

 4      ☐ Plan is not proposed in good faith or is forbidden by law:

 5      ☒ Plan fails to commit all excess disposable income for the applicable commitment period
          as required by 11 U.S.C. § 1325(b)(1)(B):
 6
            The Debtors have not provided a basis for a deviation from the means test result. While
 7          a court may account for “changes in the debtor’s income or expenses that are known or
            virtually certain at the time of confirmation,” the Debtors have not identified any such
 8
            changes. Hamilton v. Lanning, 130 S.Ct. 2464 (2010). The Debtors are seeking to
 9
            reduce the amount paid to unsecured creditors from $99,278.00 to
            $25,000.00. However, the Debtors have not provided a reason for such deviation, nor
10          have they provided any evidence of a change in the Debtors’ income or expenses, as
            required by LBR 3015-1(e). Therefore, the Debtors’ requested deviation should be
11          denied.

12          If Lanning relief is allowed, Trustee respectfully requests that Debtors be required to
            commit their entire annual tax refund to their plan.
13
        ☐ Plan does not meet the best interests of creditors test as required by 11 U.S.C. §
14        1325(a)(4):
15
        ☒ Schedules or other documentation insufficient:
16
            Trustee has requested that Debtors amend their Schedule I to accurately reflect Mrs.
17
            Chaffee’s new employer and income information.

18      ☒ Other:

19          Debtors’ form 122C-2 contains deductions for whole life insurance premiums. These
            deductions are impermissible and should be removed.
20
            WHEREFORE, Trustee requests that the objection to confirmation be sustained and
21
     Debtors be ordered to file a motion to confirm a plan resolving the issues raised herein within
22
     14 days of entry of the Order Sustaining Trustee’s Objection to Confirmation; and to set the
23
     hearing on the next available motion calendar after the 14 days expires. If the Motion to
24

25
                                                                                    Michael G. Malaier
                                                                            Chapter 13 Standing Trustee
     OBJECTION TO CONFIRMATION                                                   2122 Commerce Street
                                                 -2                                Tacoma, WA 98402
                                                                                        (253) 572-6600
     Confirm resolving the Trustee’s issues is not filed and set for hearing as outlined above, the
 1
     Trustee requests he be allowed to enter an order dismissing the case, ex parte, without notice.
 2

 3
            DATED this 15th day of September, 2020.
 4

 5
                                                      /s/ Michael G. Malaier
 6                                                    Michael G. Malaier, WSBA# 34729
                                                      Chapter 13 Standing Trustee
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                                    Michael G. Malaier
                                                                            Chapter 13 Standing Trustee
     OBJECTION TO CONFIRMATION                                                   2122 Commerce Street
                                                 -3                                Tacoma, WA 98402
                                                                                        (253) 572-6600
